         Case 2:21-mj-00018-jmc Document 1-3 Filed 02/17/21 Page 1 of 10




                              LINITED STATES DISTRICT COURT
                                   DISTRICT OF VERMONT

 IN THE MATTER OF T}IE SEARCH OF:
 Grey and silver colored Verizon Samsung
 Galaxy 57 cellular telephone, IMEI:

                                                                        a,.Ll-ftA1 - lb
 353450081680340, and Blue WIKO cellular                   caseNo.
 telephone, IMEI: unknown




                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT


        I, Samuel Brown, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.     I am a Special Agent (SA) with the United States Department of Justice, Bureau

of Alcohol, Tobacco, Firearms, and Explosives (ATF), and have been since July of 2014.          I   atn

currently assigned to the Burlington, Vermont Field OfFrce in the Boston Field Division.    I
attended the Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia full-time

for six-and-a-half months. While at FLETC, I received training in practices and methods of

illegal firearm possessors, frearm traffickers, and related federal criminal statutes. As a Special

Agent, I have conducted and/or participated in a number of investigations involving state and

Federal firearm and controlled substance violations. I have interviewed multiple victims,

witnesses, and suspects regarding various types of criminal   activity. I have also served search

warrants for various crimes and have made criminal arrests for firearm and controlled substance

violations. Prior to becoming an ATF Special Agent, I was a Law Enforcement Ranger with the

United States National Park Service for approximately seven years. As a Ranger, I participated

in state and Federal investigations involving possession of illegal weapons, including firearms,

and possession of controlled substances.   I also conducted numerous investigative   stops and
          Case 2:21-mj-00018-jmc Document 1-3 Filed 02/17/21 Page 2 of 10



 probable cause searches of people and vehicles. I participated in physical surveillance operations

 and in the service of state and Federal arrest warrants.

         2.      I submit this affidavit in support of a finding of probable    cause to search   two

 cellular telephones (hereinafter referred to collectively as the Subject Devices), recovered

pursuant to the investigation into Matthew Fidler for suspected violations of state and federal

firearms and narcotics distribution laws. The Subject Devices are described with greater

particularity in Attachment A, which is attached hereto and incorporated herein. The applied for

warrant would authorize the forensic examination of the Subject Devices for the purpose            of
identiffing electronically stored      data particularly described in Attachment   B.   Specifically, law

enforcement recovered and currently has secured in ATF custody in the ATF Field Office in

Burlington, Vermont, the following:

                a.   Grey and silver colored Verizon Samsung Galaxy 57 cellular telephone,

                     IMEI: 353450081680340 (Subject Device t); and

                b.   Blue WIKO cellular telephone, IMEI: unknown (Subject Device 2)

        3-      The facts in this affidavit come from my personal observationS,         oy training   and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show only that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

        4.      Based on the facts as set forth in this affidavit,   I believe that there is probable
cause to believe the Subject Devices, described in Attachment        A, contain evidence of narcotics

distribution, in violation of   2l   U.S.C. $ 841(a), possession of a firearm by a previously convicted

felon, in violation of 18 U.S.C $ 922(g)(l), and possession of a frearm while engaged in a drug

crime, in violation of 18 U.S.c $ 924(c), as described'in Auachment B.
         Case 2:21-mj-00018-jmc Document 1-3 Filed 02/17/21 Page 3 of 10




                                      PROBABLE CAUSE

          5.   I have reviewed an affidavit of probable    cause written by South Burlington,

Vermont Police Department (SBPD) Officer Goslin, and have spoken with other SBPD

investigators. Based thereon, I learned the following:

               a.      On February 9,2021, at approximately 1l:57 pm, while on patrol in the

parking lot of the Holiday Inn located at 1068 Williston Road in South Burlington, Vermont,

Officer Goslin observed   a male operator   sitting alone in a white Cadillac (Vermont tag #

HMY640). Office Goslin conducted      a   DMV records check of the vehicle and was advised by

SBPD dispatch that the vehicle was registered to a female. Another officer informed Officer

Goslin that if the vehicle was occupied by amale, it was possibly Matthew Fidler, for whom

there were active arrest warrants. Officer Goslin obtained a photo of Fidler that showed

identifring tattoos and facial hair. Officer Goslin approached the vehicle to make contact with

the occupant. As the officer approached the vehicle, he observed the male walking away from

the driver's side. Officer Goslin called out "hey Matt" and the male turned around and informed

the officer he was not Matt but in fact "Brian." Officer Goslin requested the male to lower his

face mask so he could see his facial hair and any potential neck tattoos. The male   initially

refused to do so and blamed   COVID. After Officer Goslin informed the male that they were

more than l0 feet apartandhe needed to pull his mask down, the male complied. Officer Goslin

recognized the male to be Fidler and attempted to take him into custody on the active in-state

arrest warrants. Fidler fled and ignored commands to stop and to show his hands. After a short

pursuit and resistance from Fidler, Fidler was taken into custody.

               b.     During a search of Fidler's person incident to arrest, officers found a

Smith and Wesson SD4OVE .40 caliber pistol (serial number FCZ2534) loaded with a 13-round
         Case 2:21-mj-00018-jmc Document 1-3 Filed 02/17/21 Page 4 of 10




magaz:lrLe and one   additional l3-round magazine (for a total of 26 rounds of Blazer brand .40

caliber ammunition). officers also located on Fidler's person the following:

                        i.       Approximately 15.49 grams of what field-tested positive for

methamphetamine in a baggie.

                       ii.       Approximately 29.99 grams of what field-tested positive for

methamphetamine in a baggie.

                      iii.       Approximately 3.81 grams of what field-tested positive for

methamphetamine in a baggie.

                      iv.        Approximately 3.69 grams of what field-tested positive for

methamphetamine in a baggie.

                       v.        Approximately 3.93 grams of what field-tested positive for

methamphetamine in a baggie.

                      vi.        Approximat eIy .52 gftlms aggregate weight of suspected heroin

folded in paper.

                     vii.        Approximately 10.06 grams of suspected heroin in a baggie.

                     viii.       Approximately 3.69 grams aggregate weight of an unknown black

crystal substance in a baggie.

                      ix.        256 suspected Oxycodone Hydrochloride 30 mg pills contained in

four different baggies.

                      x.         Five suspected Amphetamine and Dextroamphetamine20 mg pills

in a baggie.

                      xi.        $1,546 in U.S. curency.

                     xii.        A Vermont identification card for "Richard J LaBlanc".
         Case 2:21-mj-00018-jmc Document 1-3 Filed 02/17/21 Page 5 of 10




                    c.      SBPD officers on scene, who were familiar with Fidler's status as a

previously convicted felon, seized all the aforementioned items and contacted ATF. At the time

of Fidler's arrest, he was the only individual physically associated with the Cadillac. SBPD

officers seized the Cadillac with intention to obtain a warrant to search     it. At the time of the
writing of this affidavit, Fidler has been in custody since his arrest.

        6.          From reviewing documents and speaking with SBPD Detective Dale Crispin,I

learned the following:

                    a.      On February 11,2021, Vermont Superior Court Judge Alison Sheppard

Arms signed a Vermont state search warrant authored by SBPD Officer Goslin authorizing a

search of the Cadillac that Fidler had been in just prior to his arrest.

                    b.      On February 12,2021, SBPD investigators executed the search warrant

and located a black backpack behind the driver's seat containing Subject Device         l, Subject
Device 2, an invoice from "Pyramid Air Gun Mall" to Fidler, three suspected ledgers, unknown

pills, and   a   birth certificate in the name of "Brian K Filak." Investigators also located additional

pills, suspected heroin, suspected crack cocaine, and $4,020 in U.S. crrrrency secreted in two

different electronic devices.

        7.          On February   lI,202l,I   took custody of the frearm and ammunition from SBPD.

On February 16,2021,I took custody of the Subject Devices from SBPD. Since coming into

ATF custody, all items obtained from SBPD have been stored in the evidence vault at the ATF

Burlington Field Office (30 Main Street, suite 430, in Burlington, Vermont).

        8.          I feviewed Fidler's criminal history and noted the following five felony

convictions:
           Case 2:21-mj-00018-jmc Document 1-3 Filed 02/17/21 Page 6 of 10



                 a.      Possession of a controlled substance in California Superior Court (San

 Diego) on March 19,2008 (courr case # 5C8275363).

                 b.      Burglary in California Superior Court (San Diego) on December 9,2009

 (court case # 5C8294327).

                 c.      Assault and robbery in Chittenden County, Vermont District Court on

January 20,2017 (docket # 4550-12-15).

                 d-     Aggravated assault on a law enforcement officer in Chittenden County,

vermont District court on November 30, 2018 (docket # 866-3-18).

                 e.     Burglary into an occupied dwelling in Chittenden County, Vermont

District Court onNovember 30, 2018 (docket # 887-3-lg).

           9.    I reviewed a docket sheet for Fidler's most recent felony conviction (Chittenden

County, Vermont District Court docket # 887-3-18) and noted Fidler was listed as present in

court on November 30, 2018, when he was convicted for burglary into an occupied dwelling (a

felony).

           10.   I spoke with ATF SA   Joseph Davis, an expert in the interstate nexus of firearms,

and learned that the Smith and Wesson SD4OVE .40 caliber pistol (serial number FCZ2534) was

not made in Vermont and thus by its presence in Vermont, had travelled in interstate and/or

foreign cornmerce.

     CHARACTERISTICS OF DRUG TRAF'F'ICKERS Ai\D ILLEGAL FIREARMS
                                          POSSESSORS

        11.      Based on my training and experience, I know the following:

                 a.     Persons who participate in the distribution of controlled substances

frequently use cellular telephones, among other communications devices, to coordinate their

unlawful activities and to maintain contact with suppliers and consumers of itlegal drugs.
        Case 2:21-mj-00018-jmc Document 1-3 Filed 02/17/21 Page 7 of 10




               b.        Information stored in the memories of these communication devices may

constitute evidence of drug trafficking. Among other things, the evidence may contain the

telephone numbers assigned to the communication devices, messages received by or sent from

the devices, identification numbers and other information contained in their electronic memories,

and the records of telephone numbers to which calls were placed and from which calls were

received. The device may also contain GPS or similar location information indicating where the

devices have traveled.

               c.        With their cellular phones, drug dealers often take photographs or videos

of drugs, drug paraphernali4 guns, other members of their organizations, cash and assets

obtained from profits of drug sales, and locations associated with their illegal activity. These

photographs or videos may be stored in the memory of those cellular phones.

               d.        Distributors of controlled substances often carry firearms to protect both

their product as well as any profits they may obtain from their distribution activities. I have

participated in investigations (related to the distribution of controlled substances) in which

evidence of unlawful purchases and possession of frearms have been found in the data stored in

cellular telephones, including photos stored in the cellular telephone memory     -   some of which

have depicted firearms or individuals possessing firearms    - text messages   or calls to arrange the

purchase of a firearm, or contact with a seller of a firearm through an online advertisement.

Often, the same cellular telephones contain evidence related to the distribution of controlled

substances, including photographs of controlled substances and bulk United States currency.

               e.        Prohibited persons who possess firearms often possess these frearms for

long periods of time because they cannot legally acquire other firearms. I know that prohibited

persons who possess firearms often keep these frrearms in their residences and vehicles (based
        Case 2:21-mj-00018-jmc Document 1-3 Filed 02/17/21 Page 8 of 10




upon the fact that firearms are easy to transport) to avoid detection by law enforcement. I also

know that persons who possess firearms often possess other items pertaining to the possession of

firearms, including, but not limited to: gun cases, original gun packaging boxes, ammunition,

ammunitionmagazines, holsters, targets, parts and accessories for firearms, firearm cleaning

equipment, photographs and videos of firearms or of persons in possession of firearms, and

documents relating to the acquisition, purchase, sale, and/or repair of all these items, including

but not limited to: receipts and documents reflecting the dates of transactions, items acquired,

and the names, mailing addresses, email addresses, and./or telephone numbers of individuals

associated with these activities.

                       INFORMATION REGARDING ELECTRONIC
                          STORAGE AND FORENSIC ANALYSIS

        12.    Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of   time. Similarly, things that have   been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

        13.    Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Subject Devices were used, the purpose of their use, who used them, and when. I believe

there is probable cause to believe that this forensic electronic evidence might be on the Subject

Devices because:

               a.      Data on the storage medium can provide evidence of a file that was once

on the storage medium but has since been deleted or edited, or of a deleted portion of a    file (such

as a paragraph that has been deleted from a word processing    file).
        Case 2:21-mj-00018-jmc Document 1-3 Filed 02/17/21 Page 9 of 10




                            Forensic evidence on a device can also indicate who has used or controlled

                   oouser
the device. This            attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence.

                c.          A person with appropriate familiarity with how an electronic device works

may, after examining this forensic evidence in its proper context, be able to draw conclusions

about how electronic devices were used, the purpose of their use, who used them, and when.

                d.          The process of identiffing the exact electronically stored information on a

storage medium that are necessary to draw an accurate conclusion is a dynamic process.

Electronic evidence is not always dxathxcan be merely reviewed by a review team and passed

along to investigators. Whether data stored on a computer is evidence may depend on other

information stored on the computer and the application of knowledge about how a computer

behaves. Therefore, contextual information necessary to understand other evidence also falls

within the scope of the warrant.

                e.          Further, in finding evidence of how a device was used, the purpose of its

use, who used   it, and when, sometimes it is necessary to establish that aparticular thing is not

present on a storage medium.

        14.     Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Subject Devices

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the devices to human inspection in order to determine whether it is evidbnce

described by the warrant.
       Case 2:21-mj-00018-jmc Document 1-3 Filed 02/17/21 Page 10 of 10




       15.     Manner of execution. Because this warrant seeks only permission to examine

devices already in law enforcement's possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently,    I submit there is reasonable   cause for the


Court to authorize execution of the warrant at any time in the day or night.

                                         CONCLUSION

       16.     Based on the foregoing,   I submit there is probable   cause to search the contents   of

the Subject Devices, specifically described in Attachment A, for the evidence delineated in

Attachment B of the Application.

       Dated at Burlington, in the District of Vermont   ,tn l7       day of February 2021.




                                              Special Agent, ATF


Swom to and subscribed before me this    N-Uurof February 2021.




                                                ONORABLE
